


EXHIBIT 10.25
FIRST AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
ZIONS BANCORPORATION
THIS FIRST AMENDMENT, dated as of the fifth day of April, 2010, and effective on
that date unless otherwise stated herein, by and between Fidelity Management
Trust Company (the ࿽Trustee࿽) and Zions Bancorporation (the ࿽Sponsor࿽);
WITNESSETH:
WHEREAS, the Trustee and the Sponsor heretofore entered into a Master Trust
Agreement dated September 1, 2006, with regard to the Zions Bancorporation
Restated Deferred Compensation Plan, Zions Bancorporation Restated Deferred
Compensation Plan for Directors, and the Restated Amegy Bancorporation, Inc.
Non-Employees Directors Deferred Fee Plan (collectively and individually, the
࿽Plan࿽); and
WHEREAS, the Sponsor has informed the Trustee, with respect to the Zions
Bancorporation Restated Deferred Compensation Plan, that effective after the
close of business on April 5, 2010, the assets of the Zions Common (Unitized)
Stock Fund and the Zions Preferred (Unitized) Stock Fund are frozen to all
transactions; and
WHEREAS, the Sponsor now desires, and hereby directs the Trustee, with respect
to the Zions Bancorporation Restated Deferred Compensation Plan, in accordance
with Section 8(c) of the Trust Agreement, to use the short-term liquid
investments in the Zions Common (Unitized) Stock Fund to purchase shares of
Zions Common Stock on April 6 and 7, 2010, and to reallocate all participant
balances held in the Zions Common (Unitized) Stock Fund on April 12, 2010 into
the Zions Common Stock Fund (Real Time Trading option). The parties hereto agree
that the Trustee shall have no discretionary authority with respect to this
transfer directed by the Sponsor. Any variation from the procedure described
herein may be instituted only at the express written directions of the Sponsor;
and
WHEREAS, the Sponsor now desires, and hereby directs the Trustee, with respect
to the Zions Bancorporation Restated Deferred Compensation Plan, in accordance
with Section 8(c) of the Trust Agreement, to use the short-term liquid
investments in the Zions Preferred (Unitized) Stock Fund to purchase shares of
Zions Preferred Stock on April 6 and 7, 2010, and to reallocate all participant
balances held in the Zions Preferred (Unitized) Stock Fund on April 12, 2010
into the Zions Preferred Stock B Fund (Real Time Trading option). The parties
hereto agree that the Trustee shall have no discretionary authority with respect
to this transfer directed by the Sponsor. Any variation from the procedure
described herein may be instituted only at the express written directions of the
Sponsor; and
WHEREAS, the Sponsor now desires, and hereby directs the Trustee, with respect
to the Zions Bancorporation Restated Deferred Compensation Plan, in accordance
with Section 8(c) of the Trust Agreement, effective after the close of business
on April 12, 2010, to redirect all participant contributions directed to the
Zions Common (Unitized) Stock Fund to be invested in the Zions Common Stock Fund
(Real Time Trading option). The parties hereto agree that the Trustee shall have
no discretionary authority with respect to this redirection directed by the
Sponsor. Any variation from the procedure described herein may be instituted
only at the express written direction of the Sponsor; and
WHEREAS, the Sponsor now desires, and hereby directs the Trustee, with respect
to the Zions Bancorporation Restated Deferred Compensation Plan, in accordance
with Section 8(c) of the Trust Agreement, effective after the close of business
on April 12, 2010, to redirect all participant contributions directed to the
Zions Preferred (Unitized) Stock Fund to be invested in the Zions Preferred
Stock B Fund (Real Time Trading option). The parties hereto agree that the
Trustee shall have no discretionary authority with respect to this redirection
directed by the Sponsor. Any variation from the procedure described herein may
be instituted only at the express written direction of the Sponsor; and
WHEREAS, the Trustee and the Sponsor now desire to amend said Trust Agreement as
provided for in Section 13 thereof;
NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:
(1)
Effective as of the close of business on April 5, 2010, amending the ࿽investment
options࿽ section of Schedule ࿽C࿽, Investment Options, for the Zions
Bancorporation Restated Deferred Compensation Plan, to delete the reference to
࿽Zions Common Stock Fund࿽ and replace it with ࿽Zions Common (Unitized) Stock
Fund (frozen to all transactions).





--------------------------------------------------------------------------------




(2)
Effective as of the close of business on April 5, 2010, amending the ࿽investment
options࿽ section of Schedule ࿽C࿽, Investment Options, for the Zions
Bancorporation Restated Deferred Compensation Plan, to delete the reference to
࿽Zions Preferred Stock Fund࿽ and replace it with ࿽Zions Preferred (Unitized)
Stock Fund (frozen to all transactions).

(3)
Effective April 12, 2010, amending Section 1, Definitions, to delete subsections
(c) ࿽Available Liquidity࿽, (e) ࿽Closing Price࿽, and (ff) ࿽Specified Hierarchy࿽,
in their entirety, and re-lettering all subsequent subsections accordingly.

(4)
Effective April 12, 2010, amending Section 1, Definitions, to delete subsection
(hh) ࿽Zions Common Stock࿽, and (ii) ࿽Zions Preferred Stock࿽, in their entirety,
and replace them with new subsections (hh), (ii), (jj), and (kk), as follows:

(1)
࿽Zions Common Stock࿽

࿽Zions Common Stock࿽ shall mean common stock of the Sponsor, or such other
publicly traded stock of the Sponsor, or such other publicly-traded stock of the
Sponsor࿽s affiliates as meets the requirements of section 407(d)(5) of ERISA
with respect to the Plan.
(ii)
࿽Zions Preferred Stock A࿽

࿽Zions Preferred Stock A࿽ shall mean preferred stock A of the Sponsor, or such
other publicly traded stock of the Sponsor, or such other publicly-traded stock
of the Sponsor࿽s affiliates as meets the requirements of section 407(d)(5) of
ERISA with respect to the Plan.
(a)
࿽Zions Preferred Stock B࿽

࿽Zions Preferred Stock B࿽ shall mean preferred stock B of the Sponsor, or such
other publicly traded stock of the Sponsor, or such other publicly-traded stock
of the Sponsor࿽s affiliates as meets the requirements of section 407(d)(5) of
ERISA with respect to the Plan.
(a)
࿽Zions Preferred Stock C࿽

࿽Zions Preferred Stock C࿽ shall mean preferred stock C of the Sponsor, or such
other publicly traded stock of the Sponsor, or such other publicly-traded stock
of the Sponsor࿽s affiliates as meets the requirements of section 407(d)(5) of
ERISA with respect to the Plan.
(5)
Effective April 12, 2010, amending Section 1, Definitions, delete subsection
(jj) ࿽Zions Common Stock Fund࿽, and (ll) ࿽Zions Preferred Stock Fund࿽, in their
entirety, and replace them with new subsections (ll), (mm), (nn), and (oo), as
follows:

(5)
࿽Zions Common Stock Fund࿽

࿽Zions Common Stock Fund࿽ shall mean the investment option consisting of Zions
Common Stock.
(mm)
࿽Zions Preferred Stock A Fund࿽

࿽Zions Preferred Stock A Fund࿽ shall mean the investment option consisting of
Zions Preferred Stock A.
(a)
࿽Zions Preferred Stock B Fund࿽

࿽Zions Preferred Stock B Fund࿽ shall mean the investment option consisting of
Zions Preferred Stock B.
(a)
࿽Zions Preferred Stock C Fund࿽

࿽Zions Preferred Stock C Fund࿽ shall mean the investment option consisting of
Zions Preferred Stock C.
(6)
Effective April 12, 2010, amending Section 5, Investment of Trust, to remove
subsections 5(f) Zions Common Stock in the Zions Bancorporation Restated
Deferred Compensation Plan, and 5(g) Zions Preferred Stock in the Zions
Bancorporation Restated Deferred Compensation Plan, in their entirety, and
replacing them with a new subsection 5(f) Zions Common Stock and Zions Preferred
Stock in the Zions Bancorporation Restated Deferred Compensation Plan, as
follows:

(6)
Zions Common Stock and Zions Preferred Stock in the Zions Bancorporation
Restated Deferred Compensation Plan.

Trust investments in Zions Common Stock shall be made via the Zions Common Stock
Fund. Trust investment in Zions Preferred Stock A shall be made via the Zions
Preferred Stock A Fund. Trust investment in Zions Preferred Stock B shall be
made via the Zions Preferred Stock B Fund. Trust investment in Zions Preferred
Stock C shall be made via the Zions Preferred Stock C Fund. References in this
section to Zions Preferred Stock shall mean, individually and collectively,
Zions Preferred Stock A, Zions Preferred Stock B and Zions Preferred Stock C.
(i)
Acquisition Limit.





--------------------------------------------------------------------------------




Pursuant to the Plan, the Trust may be invested in Zions Common Stock or Zions
Preferred Stock to the extent necessary to comply with investment directions
under this Agreement. The Sponsor shall be responsible for providing specific
direction on any acquisition limits required by the Plan or applicable law.
(ii)
Duty.

The Sponsor shall continually monitor the suitability of acquiring and holding
Zions Common Stock or Zions Preferred Stock. The Trustee shall not be liable for
any loss, or expense, which arises from the directions of the Sponsor with
respect to the acquisition and holding of Zions Common Stock or Zions Preferred
Stock unless it is clear on their face that the actions to be taken under those
directions would be prohibited by any applicable law or would be contrary to the
terms of this Agreement
(iii)
Purchases and Sales of Zions Common Stock and/or Zions Preferred Stock for Batch
Activity.

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Zions Common Stock or Zions Preferred Stock for
contributions, distributions, or any other purchase or sale of Zions Common
Stock or Zions Preferred Stock related to a transaction that the Sponsor has
directed the Trustee in writing to implement on a batch basis (࿽batch
activity࿽).
(A) Open Market Purchases and Sales. Purchases and sales of Zions Common Stock
or Zions Preferred Stock shall be made on the open market in accordance with the
Trustee࿽s standard trading guidelines, as they may be amended from time to time,
as necessary to honor batch activity. Such general rules shall not apply in the
following circumstances:
(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or
(2) If the Trustee is prohibited by the SEC, the NYSE or principal exchange on
which the Zions Common Stock or Zions Preferred Stock is traded, or any other
regulatory or judicial body from purchasing or selling any or all of the shares
required to be purchased or sold on such day.
In the event of the occurrence of a circumstance described in (1) or (2) above,
the Trustee shall purchase or sell such shares as soon thereafter as
administratively feasible, and shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. The Trustee may follow written directions from the Named
Fiduciary to deviate from the above purchase and sale procedures.
(B) Purchase and Sales from or to Sponsor. If directed by the Sponsor in writing
prior to the trading date, the Trustee may purchase or sell Zions Common Stock
or Zions Preferred Stock from or to the Sponsor if the purchase or sale is for
adequate consideration (within the meaning of section 3(18) of ERISA) and no
commission is charged. If Sponsor contributions (employer) or contributions made
by the Sponsor on behalf of the Participants (employee) under the Plan are to be
invested in Zions Common Stock or Zions Preferred Stock, the Sponsor may
transfer Zions Common Stock or Zions Preferred Stock in lieu of cash to the
Trust.
(iv)
Purchases and Sales of Zions Common Stock or Zions Preferred Stock for
Participant-Initiated Exchanges (࿽Real Time࿽ Trading).

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Zions Common Stock or Zions Preferred Stock for
Participant-initiated exchanges of hypothetical investment in Zions Common Stock
or Zions Preferred Stock.
(A) Purchases and Sales of Zions Common Stock or Zions Preferred Stock.
Purchases and sales of Zions Common Stock or Zions Preferred Stock associated
with individual Participant-initiated exchanges into or out of a participant࿽s
hypothetical interest in the Zions Common Stock Fund or the Zions Preferred
Stock Fund shall be made on the open market pursuant to order types selected by
the Participant in accordance with the Trustee࿽s procedures for ࿽Real Time
Trading.࿽ The Sponsor may instruct the Trustee to limit the order types
available to Participants.
(1) Automated Order Entry. Zions Common Stock or Zions Preferred Stock trades
associated with Participant-initiated exchanges of a Participant࿽s hypothetical
interest in the Zions Common Stock Fund or Zions Preferred Stock Fund shall be
sent to market as soon as administratively feasible during regular trading hours
via an




--------------------------------------------------------------------------------




electronic order entry system, unless such trade is treated as a block trade.
Such electronic order entry system shall be deemed an Electronic Service for
purposes of Section 15 of this Agreement.
(2) Limitations on Trades; Cancellation of Exchange Requests. Trades rejected
under rules of the applicable securities exchange will not be executed. The
Trustee will not submit orders (or will cancel orders) for stock trades that
violate the Trustee࿽s procedures for ࿽Real Time Trading࿽. The Trustee shall not
submit any trade order associated with a Participant-initiated exchange of a
Participant࿽s hypothetical interest in the Zions Common Stock Fund or Zions
Preferred Stock Fund at any time when the Zions Common Stock Fund or Zions
Preferred Stock Fund has been closed to such activity. Trades associated with
Participant-initiated exchanges of a Participant࿽s hypothetical interest in the
Zions Common Stock Fund or Zions Preferred Stock Fund shall not be transacted at
any time when the regular market is closed, or when the SEC, the NYSE or
principal exchange on which the Zions Common Stock or Zions Preferred Stock is
traded, or any other regulatory or judicial body has prohibited purchases or
sales of any or all of the shares requested to be traded pursuant to the
Participant-initiated exchange Zions Common Stock Fund or Zions Preferred Stock
Fund. An exchange requested by the Participant in a Participant࿽s hypothetical
interest in the Zions Common Stock Fund or Zions Preferred Stock Fund shall be
rejected or cancelled, as the case may be, to the extent any accompanying trade
is not submitted, not executed or cancelled.
(B) Reserve Requirements for Exchanges Into Zions Common Stock Fund or Zions
Preferred Stock Fund and Corrective Sales. The Participant࿽s ability to initiate
hypothetical exchanges into the Zions Common Stock Fund or Zions Preferred Stock
Fund shall be subject to standard reserve requirements applicable to the
investment options used to fund the exchange, as established by the Trustee from
time to time (or such higher reserve requirements as may be established by the
Sponsor in written direction to the Trustee). Requests to exchange into the
Zions Common Stock Fund or Zions Preferred Stock Fund that exceed such reserves,
and accompanying trade orders, may be rejected or cancelled. In the event that a
buy trade associated with a request to exchange into Zions Common Stock or Zions
Preferred Stock is executed, and the Participant does not have sufficient
hypothetical interest in assets in the designated investment option to fund the
trade, the Trustee will liquidate the hypothetical interest in the investment
options (including those held in other sources eligible for liquidation) in the
affected Participant࿽s account pro rata. In the event that the Participant does
not have sufficient hypothetical interest in assets in any other investment
option, the Trustee shall initiate a corrective sale, and shall debit the costs
of such corrective trade from the Participant࿽s hypothetical account.
(C) Fractional Shares. Participants will be entitled make hypothetical exchanges
out of hypothetical interests in fractional shares in the Zions Common Stock
Fund or Zions Preferred Stock Fund only in connection with a request to exchange
out the entire hypothetical balance of their Zions Common Stock Fund or Zions
Preferred Stock Fund (or the entire hypothetical balance in a particular source,
as applicable). Fractional shares will be transacted at the price determined by
the stock trade order selected by the Participant.
(v)
Use of an Affiliated Broker.

For all purchases and sales of Zions Common Stock or Zions Preferred Stock on
the open market, whether Participant-initiated or otherwise, the Sponsor hereby
directs the Trustee to use Fidelity Brokerage Services LLC (࿽FBSLLC࿽) to provide
brokerage services. Subject to the provisions of this agreement, FBSLLC shall
execute such trades directly or through any of its affiliates. The provision of
brokerage services shall be subject to the following:
(A) Any successor organization of FBSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this direction
provision. FBSLLC may assign its rights and obligations under this agreement to
any affiliate, provided that the assignee is bound by the terms hereof,
including the provisions concerning remuneration.
(B) The Trustee and FBSLLC shall continue to rely on this direction provision
until notified to the contrary. The Named Fiduciary reserves the right to
terminate this direction upon written notice to FBSLLC (or its successors or
assigns) and the Trustee, in accordance with Section 11 of this Agreement.
(C) The Sponsor acknowledges that FBSLLC (and its successors and assigns) may
rely upon this Agreement in establishing an account in the name of the Trustee
for the Plan, and in allowing each Participant to exercise limited trading
authorization over such account, to the extent of his or her individual account
balance in the Zions Common Stock Fund or Zions Preferred Stock Fund subject to
Participant direction.
(vi)
Securities Law Reports.

The Sponsor shall be responsible for filing all reports required under Federal
or state securities laws with respect to the Trust࿽s ownership of Zions Common
Stock or Zions Preferred Stock, including, without limitation, any reports
required under section 13 or 16 of the Securities Exchange Act of 1934, and
shall immediately notify the Trustee in writing of any




--------------------------------------------------------------------------------




requirement to stop purchases or sales of Zions Common Stock or Zions Preferred
Stock pending the filing of any report. The Sponsor shall be responsible for the
registration of any Plan interests to the extent required under Federal or state
securities law. The Trustee shall provide to the Sponsor such information on the
Trust࿽s ownership of Zions Common Stock or Zions Preferred Stock as the Sponsor
may reasonably request in order to comply with Federal or state securities laws.
(vii)
Voting and Tender Offers.

Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Zions Common Stock or Zions
Preferred Stock held under the Trust. The Sponsor shall provide direction to the
Trustee with respect to any proxy voting, any tender or exchange offer, or any
other similar shareholder right, and the Trustee shall vote, tender or exchange
shares of Zions Common Stock or Zions Preferred Stock in accordance with timely,
written direction from the Sponsor. Unless otherwise required by applicable law,
the Trustee shall not take any action with respect to a vote, tender, exchange
or similar shareholder right in the absence of instruction from the Sponsor. For
these purposes, a timely direction is one that is received at a time that
reasonably allows the Trustee to exercise shareholder rights, through a
custodian, if applicable.
(viii)
General.

With respect to all shareholder rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, in the case of
Zions Common Stock or Zions Preferred Stock, the Trustee shall follow the
procedures set forth in subsection (vii), above.
(ix)
Conversion.

All provisions in this Section 5(f) shall also apply to any securities received
as a result of a conversion of Zions Common Stock or Zions Preferred Stock.
(x)
Nasdaq Subscriber Agreement.

The Sponsor represents that it has returned a properly executed ࿽Nasdaq
Subscriber Agreement࿽ to the Trustee. The Nasdaq Subscriber Agreement is
required by Nasdaq and allows Participants to receive information originating
from Nasdaq on a ࿽real-time࿽ basis, through devices controlled by the Trustee or
its affiliates.
(7)
Effective April 12, 2010, amending Section 5, Investment of Trust, to restate
subsection 5(h) Zions Common Stock in the Zions Bancorporation Restated Deferred
Compensation Plan for Directors and the Restated Amegy Bancorporation, Inc.
Non-Employees Directors Deferred Fee Plan, as a new subsection (g), in its
entirety, and re-lettering all subsequent subsections accordingly, as follows:

(7)
Zions Common Stock in the Zions Bancorporation Restated Deferred Compensation
Plan for Directors and the Restated Amegy Bancorporation, Inc. Non-Employees
Directors Deferred Fee Plan.

Trust investments in Zions Common Stock shall be made via the Zions Common Stock
Fund. For the Zions Bancorporation Restated Deferred Compensation Plan for
Directors only, dividends received on shares of Zions Common Stock shall be
reinvested in additional shares of Zions Common Stock and allocated to
Participants࿽ accounts.
(i)
Acquisition Limit.

Pursuant to the Plan, the Trust may be invested in Zions Common Stock to the
extent necessary to comply with investment directions under this Agreement. The
Sponsor shall be responsible for providing specific direction on any acquisition
limits required by the Plan or applicable law.
(ii)
Duty.

The Sponsor shall continually monitor the suitability of acquiring and holding
Zions Common Stock. The Trustee shall not be liable for any loss, or expense,
which arises from the directions of the Sponsor with respect to the acquisition
and holding of Zions Common Stock unless it is clear on their face that the
actions to be taken under those directions would be prohibited by any applicable
law or would be contrary to the terms of this Agreement
(iii)
Purchases and Sales of Zions Common Stock for Batch Activity.

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Zions Common Stock for contributions, loan
repayments, distributions, loans, withdrawals, or any other purchase or sale of
Zions Common Stock related to a transaction that the Sponsor has directed the
Trustee in writing to implement on a batch basis (࿽batch activity࿽).
(A) Open Market Purchases and Sales. Purchases and sales of Zions Common Stock
shall be made on the open market in accordance with the Trustee࿽s standard
trading guidelines, as they may be amended from time to time, as necessary to
honor batch activity. Such general rules shall not apply in the following
circumstances:
(1) If the Trustee is unable to purchase or sell the total number of shares
required to be purchased or sold on such day as a result of market conditions;
or
(2) If the Trustee is prohibited by the SEC, the NYSE or principal exchange on
which the Zions Common Stock is traded, or any other regulatory or judicial body
from purchasing or selling any or all of the shares required to be purchased or
sold on such day.
In the event of the occurrence of a circumstance described in (1) or (2) above,
the Trustee shall purchase or sell such shares as soon thereafter as
administratively feasible, and shall determine the price of such purchases or
sales to be the average purchase or sales price of all such shares purchased or
sold, respectively. The Trustee may follow written directions from the Named
Fiduciary to deviate from the above purchase and sale procedures.
(B) Purchase and Sales from or to Sponsor. If directed by the Sponsor in writing
prior to the trading date, the Trustee may purchase or sell Zions Common Stock
from or to the Sponsor if the purchase or sale is for adequate consideration
(within the meaning of section 3(18) of ERISA) and no commission is charged. If
Sponsor contributions (employer) or contributions made by the Sponsor on behalf
of the Participants (employee) under the Plan are to be invested in Zions Common
Stock, the Sponsor may transfer Zions Common Stock in lieu of cash to the Trust.
(iv)
Purchases and Sales of Zions Common Stock for Participant-Initiated Exchanges
(࿽Real Time࿽ Trading).

Unless otherwise directed by the Sponsor in writing pursuant to directions that
the Trustee can administratively implement, the following provisions shall
govern purchases and sales of Zions Common Stock for Participant-initiated
exchanges of hypothetical investment in Zions Common Stock.
(A) Purchases and Sales of Zions Common Stock. Purchases and sales of Zions
Common Stock associated with individual Participant-initiated exchanges into or
out of a participant࿽s hypothetical interest in the Zions Common Stock Fund
shall be made on the open market pursuant to order types selected by the
Participant in accordance with the Trustee࿽s procedures for ࿽Real Time Trading.࿽
The Sponsor may instruct the Trustee to limit the order types available to
Participants.
(3) Automated Order Entry. Zions Common Stock trades associated with
Participant-initiated exchanges of a Participant࿽s hypothetical interest in the
Zions Common Stock Fund shall be sent to market as soon as administratively
feasible during regular trading hours via an electronic order entry system,
unless such trade is treated as a block trade. Such electronic order entry
system shall be deemed an Electronic Service for purposes of Section 15 of this
Agreement.
(4) Limitations on Trades; Cancellation of Exchange Requests. Trades rejected
under rules of the applicable securities exchange will not be executed. The
Trustee will not submit orders (or will cancel orders) for stock trades that
violate the Trustee࿽s procedures for ࿽Real Time Trading࿽. The Trustee shall not
submit any trade order associated with a Participant-initiated exchange of a
Participant࿽s hypothetical interest in the Zions Common Stock Fund at any time
when the Zions Common Stock Fund has been closed to such activity. Trades
associated with Participant-initiated exchanges of a Participant࿽s hypothetical
interest in the Zions Common Stock Fund shall not be transacted at any time when
the regular market is closed, or when the SEC, the NYSE or principal exchange on
which the Zions Common Stock is traded, or any other regulatory or judicial body
has prohibited purchases or sales of any or all of the shares requested to be
traded pursuant to the Participant-initiated exchange Zions Common Stock Fund.
An exchange requested by the Participant in a Participant࿽s hypothetical
interest in the Zions Common Stock Fund shall be rejected or cancelled, as the
case may be, to the extent any accompanying trade is not submitted, not executed
or cancelled.
(B) Reserve Requirements for Exchanges Into Zions Common Stock Fund and
Corrective Sales. The Participant࿽s ability to initiate hypothetical exchanges
into the Zions Common Stock Fund shall be subject to standard reserve
requirements applicable to the investment options used to fund the exchange, as
established by the Trustee from time to time (or such higher reserve
requirements as may be established by the Sponsor in written direction to the
Trustee). Requests to exchange into the Zions Common Stock Fund that exceed such
reserves, and accompanying trade orders, may be rejected or cancelled. In the
event that a buy trade associated with a request to exchange into Zions Common
Stock is executed, and the Participant does not have sufficient hypothetical
interest in assets in the designated investment option to fund




--------------------------------------------------------------------------------




the trade, the Trustee will liquidate the hypothetical interest in the
investment options (including those held in other sources eligible for
liquidation) in the affected Participant࿽s account pro rata. In the event that
the Participant does not have sufficient hypothetical interest in assets in any
other investment option, the Trustee shall initiate a corrective sale, and shall
debit the costs of such corrective trade from the Participant࿽s hypothetical
account.
(C) Fractional Shares. Participants will be entitled make hypothetical exchanges
out of hypothetical interests in fractional shares in the Zions Common Stock
Fund only in connection with a request to exchange out the entire hypothetical
balance of their Zions Common Stock Fund (or the entire hypothetical balance in
a particular source, as applicable). Fractional shares will be transacted at the
price determined by the stock trade order selected by the Participant.
(v)
Use of an Affiliated Broker.

For all purchases and sales of Zions Common Stock on the open market, whether
Participant-initiated or otherwise, the Sponsor hereby directs the Trustee to
use Fidelity Brokerage Services LLC (࿽FBSLLC࿽) to provide brokerage services.
Subject to the provisions of this agreement, FBSLLC shall execute such trades
directly or through any of its affiliates. The provision of brokerage services
shall be subject to the following:
(A) Any successor organization of FBSLLC, through reorganization, consolidation,
merger or similar transactions, shall, upon consummation of such transaction,
become the successor broker in accordance with the terms of this direction
provision. FBSLLC may assign its rights and obligations under this agreement to
any affiliate, provided that the assignee is bound by the terms hereof,
including the provisions concerning remuneration.
(B) The Trustee and FBSLLC shall continue to rely on this direction provision
until notified to the contrary. The Named Fiduciary reserves the right to
terminate this direction upon written notice to FBSLLC (or its successors or
assigns) and the Trustee, in accordance with Section 11 of this Agreement.
(C) The Sponsor acknowledges that FBSLLC (and its successors and assigns) may
rely upon this Agreement in establishing an account in the name of the Trustee
for the Plan, and in allowing each Participant to exercise limited trading
authorization over such account, to the extent of his or her individual account
balance in the Zions Common Stock Fund subject to Participant direction.
(vi)
Securities Law Reports.

The Sponsor shall be responsible for filing all reports required under Federal
or state securities laws with respect to the Trust࿽s ownership of Zions Common
Stock, including, without limitation, any reports required under section 13 or
16 of the Securities Exchange Act of 1934, and shall immediately notify the
Trustee in writing of any requirement to stop purchases or sales of Zions Common
Stock pending the filing of any report. The Sponsor shall be responsible for the
registration of any Plan interests to the extent required under Federal or state
securities law. The Trustee shall provide to the Sponsor such information on the
Trust࿽s ownership of Zions Common Stock as the Sponsor may reasonably request in
order to comply with Federal or state securities laws.
(vii)
Voting and Tender Offers.

Notwithstanding any other provision of this Agreement, the provisions of this
Section shall govern the voting and tendering of Zions Common Stock held under
the Trust. The Sponsor shall provide direction to the Trustee with respect to
any proxy voting, any tender or exchange offer, or any other similar shareholder
right, and the Trustee shall vote, tender or exchange shares of Zions Common
Stock in accordance with timely, written direction from the Sponsor. Unless
otherwise required by applicable law, the Trustee shall not take any action with
respect to a vote, tender, exchange or similar shareholder right in the absence
of instruction from the Sponsor. For these purposes, a timely direction is one
that is received at a time that reasonably allows the Trustee to exercise
shareholder rights, through a custodian, if applicable.
(viii)
General.

With respect to all shareholder rights other than the right to vote, the right
to tender, and the right to withdraw shares previously tendered, in the case of
Zions Common Stock, the Trustee shall follow the procedures set forth in
subsection (vii), above.
(ix)
Conversion.

All provisions in this Section 5(g) shall also apply to any securities received
as a result of a conversion of Zions Common Stock.
(x)
Nasdaq Subscriber Agreement.





--------------------------------------------------------------------------------




The Sponsor represents that it has returned a properly executed ࿽Nasdaq
Subscriber Agreement࿽ to the Trustee. The Nasdaq Subscriber Agreement is
required by Nasdaq and allows Participants to receive information originating
from Nasdaq on a ࿽real-time࿽ basis, through devices controlled by the Trustee or
its affiliates.
(8)
Effective April 12, 2010, amending Schedule ࿽B࿽, Fee Schedule, to add a ࿽Zions
Common and Preferred Stock Administration Fee࿽ section, as follows:

 
 
 
Zions Common and Preferred Stock Administration Fee:
  
Waived.

Commissions: FBSLLC shall be entitled to remuneration in the amount of no more
than $0.029 commission on each share of Zions Common Stock or Zions Preferred
Stock. Any increase in such remuneration may be made only by written agreement
between the Named Fiduciary and Trustee.
(9)
Effective after the close of business on April 12, 2010, amending the
࿽investment options࿽ section of Schedule ࿽C࿽, Investment Options, for the Zions
Bancorporation Restated Deferred Compensation Plan, to delete the following:

 
�
 
Zions Common (Unitized) Stock Fund (frozen to all transactions)

 
�
 
Zions Preferred (Unitized) Stock Fund (frozen to all transactions)

(10)
Effective April 13, 2010, amending the ࿽investment options࿽ section of Schedule
࿽C࿽, Investment Options, for the Zions Bancorporation Restated Deferred
Compensation Plan, to add the following:

 
�
 
Zions Common Stock Fund (Real Time Trading option)

 
�
 
Zions Preferred Stock A Fund (Real Time Trading option)

 
�
 
Zions Preferred Stock B Fund (Real Time Trading option)

 
�
 
Zions Preferred Stock C Fund (Real Time Trading option)

IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this First Amendment
to be executed by their duly authorized officers effective as of the day and
year first above written. By signing below, the undersigned represent that they
are authorized to execute this document on behalf of the respective parties.
Notwithstanding any contradictory provision of the agreement that this document
amends, each party may rely without duty of inquiry on the foregoing
representation.
 




--------------------------------------------------------------------------------




 
 
 
 
 
 
 
 
 
 
 
 
 
ZIONS BANCORPORATION
 
 
 
 
 
FIDELITY MANAGEMENT TRUST COMPANY
 
 
 
 
 
 
 
By:
 
/s/ Diana M. Andersen
 
3/30/2010
 
 
 
By:
 
/s/ S. Nick
 
5/7/2010
 
 
 
 
 
 
 
 
 
 
 
Authorized Signatory
 
Date
 
 
 
 
 
FMTC Authorized Signatory
 
Date





